 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   CALIFORNIA RIVER WATCH, an IRC                         Case No.: 3:18-CV-01635-AJB-JMA
     Section 501(c)(3), non-profit, public
12
     benefit Corporation,                                   ORDER DENYING DEFENDANT’S
13                                         Plaintiff,       MOTION TO DISMISS
14   v.                                                     (Doc. No. 7)
15
     CITY OF ESCONDIDO,
16                                    Defendant.
17
18
19         Presently before the Court is Defendant City of Escondido’s (“Defendant”) motion
20   to dismiss Plaintiff California River Watch’s (“River Watch”) First Amended Complaint
21   (“FAC”). (Doc. No. 7.) Plaintiff opposes the motion. (Doc. No. 8.) For the reasons set forth
22   more clearly below, the Court DENIES Defendant’s motion to dismiss.
23                                    I.       BACKGROUND
24         River Watch is a non-profit, public benefit corporation located in Sebastopol,
25   California. (Doc. No. 3 ¶ 6.) River Watch is “dedicated to protecting, enhancing, and
26   helping to restore surface water and groundwaters of California including coastal waters,
27   rivers, creeks, streams, wetlands … and educating the public concerning environmental
28   issues associated with these [bodies of water].” (Id.) Members of River Watch use the

                                                        1
                                                                               3:18-CV-01635-AJB-JMA
 1   waters for recreational activities. (Id.) River Watch contends that its members’ use of the
 2   waters has been hindered as a result of Defendant’s actions. (Id.) The law giving rise to
 3   River Watch’s claims is the Clean Water Act (“CWA”), 33 U.S.C. § 1251. (Doc. No. 3 at
 4   1.) The CWA regulates pollutant discharges and delineates exceptions to the prohibition
 5   on pollutant discharges. (Doc. No. 3 ¶ 8; 33 U.S.C. § 1311.) Furthermore, the CWA can
 6   issue National Pollutant Discharge Elimination System (“NPDES”) permits, which define
 7   the scope and limitations in which entities could discharge pollutants into United States
 8   waters. (Doc. No. 3 ¶ 8; 33 U.S.C. § 1342(a).)
 9          In California, the Environmental Protection Agency (“EPA”) has given the authority
10   to grant NPDES permits “to a state regulatory apparatus comprised of the State Water
11   Resources Control Board and several subsidiary regional water quality control boards.”
12   (Doc. No. 3 ¶ 9.) In the City of Escondido, the Regional Water Quality Control Board, San
13   Diego Region (“RWQCB”) is responsible for issuing NPDES permits. (Id.) River Watch
14   contends Defendant violated its NPDES Permit No. CA0108944 issued by the State, which
15   states in pertinent part:
16          •      Discharges of wastes in a manner or to a location which have not been
17          specifically authorized and for which valid WDRs [Waste Discharge
            Requirements] are not in force is prohibited. (see Section III.B. “Discharge
18          Prohibitions”).
19          •      The bypass or overflow of untreated wastewater or wastes to surface
            waters or surface water drainage courses is prohibited, except as allowed in
20          Standard Provision I.G. of Attachment D, Standard Provisions (see Section
21          III.D. “Discharge Prohibitions”).

22   (Id. ¶ 12.) Specifically, River Watch alleges the violations stemmed from the City’s
23   improper discharges in its sewer collection system and municipal storm sewer system. (Id.
24   ¶ 13.) River Watch claims Defendant’s violations took place over a period of five years,
25   beginning on January 12, 2013 to January 12, 2018. (Id.) Moreover, River Watch believes
26   there is a strong likelihood the violations will continue in the future. (Id.)
27          River Watch compartmentalizes the Defendant’s alleged violations into two parts:
28   (1) collection system discharges caused by underground exfiltration; and (2) collection

                                                    2
                                                                                3:18-CV-01635-AJB-JMA
 1   system surface discharges caused by sanitary sewer overflows (SSOs). (Id. ¶¶ 13(a)–(b).)
 2   As to the first part, River Watch claims “it is a well-established fact that exfiltration caused
 3   by pipeline cracks and other structural defects in a sewage collection system result in
 4   discharges to adjacent surface waters via underground hydrological connections.” (Id. ¶
 5   13(a).) Consequently, structural defects in the Defendant’s sewage system resulted in
 6   discharges to Escondido Creek, Kit Carson Creek, San Elijo Lagoon and Estuary, and Lake
 7   Hodges – United States waters. (Id. ¶¶ 13(a), 14.) Secondly, River Watch asserts SSOs,
 8   which occur when untreated sewage is discharged above ground, further supports the
 9   claims the Defendant violated its NPDES permits and, as a result, the CWA. (Id. ¶ 13(b).)
10         As a result of the alleged violations, River Watch brings a citizens’ suit for
11   declaratory and injunctive relief, pursuant to the CWA. 33 U.S.C. § 1251. However, before
12   a suit can be initiated, the CWA requires plaintiffs to provide the defendant with a 60-day
13   notice of intent to file suit. 33 U.S.C. § 1365(b)(1)(A).
14         River Watch provided Defendant with the notice on January 12, 2018 and filed this
15   suit on July 24, 2018. (Doc. No. 3 at 15, 17.) Details regarding each notice requirement
16   will be discussed herein. Defendant brings its motion to dismiss on two grounds: (1) River
17   Watch’s 60-day notice is insufficient; and (2) River Watch’s FAC fails to state a claim
18   upon which relief can be granted. (Doc. No. 7-1 at 4, 8.)
19                                   II.    LEGAL STANDARD
20         A motion to dismiss under Rule 12(b)(6) tests the legal sufficiency of a plaintiff’s
21   complaint and allows a court to dismiss a complaint upon a finding that the plaintiff has
22   failed to state a claim upon which relief may be granted. See Navarro v. Block, 250 F.3d
23   729, 732 (9th Cir. 2001). “[A] court may dismiss a complaint as a matter of law for (1) lack
24   of a cognizable legal theory or (2) insufficient facts under a cognizable legal claim.”
25   SmileCare Dental Grp. v. Delta Dental Plan of Cal., 88 F.3d 780, 783 (9th Cir. 1996)
26   (citation and internal quotation marks omitted). However, a complaint will survive a
27   motion to dismiss if it contains “enough facts to state a claim to relief that is plausible on
28   its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). Even more, “[w]hile a

                                                    3
                                                                                3:18-CV-01635-AJB-JMA
 1   complaint attacked by a Rule 12(b)(6) motion to dismiss does not need detailed factual
 2   allegations, a plaintiff’s obligation to provide the ‘grounds’ of his ‘entitlement to relief’
 3   requires more than labels and conclusions, and a formulaic recitation of the elements of a
 4   cause of action will not do.” Id. at 555. “[F]actual allegations must be enough to raise a
 5   right to relief above the speculative level.” Id.
 6         In making this determination, a court reviews the contents of the complaint,
 7   accepting all factual allegations as true, and drawing all reasonable inferences in favor of
 8   the nonmoving party. Cedars-Sinai Med. Ctr. v. Nat’l League of Postmasters of U.S., 497
 9   F.3d 972, 975 (9th Cir. 2007). Notwithstanding this deference, the reviewing court need
10   not accept “legal conclusions” as true. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). It is
11   also improper for a court to assume “the [plaintiff] can prove facts that [he or she] has not
12   alleged.” Associated Gen. Contractors of Cal., Inc. v. Cal. State Council of Carpenters,
13   459 U.S. 519, 526 (1983). Moreover, “a court need not accept as true unreasonable
14   inferences, unwarranted deductions of fact, or conclusory legal allegations cast in the form
15   of factual allegations.” Summit Technology, Inc. v. High-Line Medical Instruments Co.,
16   Inc., 922 F. Supp. 299, 304 (citing Western Mining Council v. Watt, 643 F.2d 618, 624 (9th
17   Cir. 1981) cert denied, 454 U.S. 1031 (1981)).
18                                       III.   DISCUSSION
19   A. River Watch’s Notice of Violations and Intent to File Suit Under the CWA
20         Defendant’s motion hinges upon the deficiency of River Watch’s Notice.
21   Accordingly, the Court finds it instructive to provide pertinent parts of the Notice here.
22                a. Specific Standard, Limitation, or Order Alleged to Have Been Violated
                        River Watch contends the order being violated is NPDES Permit
23
                        No. CA0108944, SWRCB Order No. R9-2015-0026. (Doc. No.
24                      3 at 18.)
25
                  b. Activity Alleged to Constitute a Violation
26                      I.     Sanitary Sewer Overflows Occurrence
                        A review of the CIWQS Spill Public Report – Summary Page
27
                        identifies the “Total Number of SSO locations” as 44, with
28                      329,470 “Total Vol. of SSOs (gal)” discharged into the

                                                    4
                                                                              3:18-CV-01635-AJB-JMA
 1   environment. Included in the reported SSOs are the following
     incidents:
 2
     •       October 15, 2017 (Event ID # 840808) – an SSO estimated
 3   at 59,331 gallons occurred at Sears Automotive Air Vac as a
 4   result of an air relief valve/blow-off valve failure which caused
     54,831 gallons of sewage to discharge into Kit Carson Creek. Of
 5   the estimated amount, 4,500 gallons of sewage were recovered.
 6   •       June 20, 2015 (Event ID # 815978) – an SSO estimated at
     50 gallons occurred at 2415 Eucalyptus caused by a pipe
 7   structural problem and/or failure. None of the sewage was
 8   recovered. All 50 gallons discharged into Lake Hodges via a
     storm channel.
 9   •       March 29, 2013 (Event ID # 793042) – an SSO estimated
10   at 300 gallons occurred at 1487 Industrial Avenue as a result of
     a water main failure. 250 gallons were reported as recovered and
11   50 gallons of sewage reached Escondido Creek via a storm drain.
12   (Id. at 19.)

13   II.     Inadequate Reporting of Discharges
14   River Watch’s expert. . .believes that a careful reading of the time
     when the SSO began, the time the City received notification of
15   the SSO, the time of its response, and the time at which the SSO
16   ended, too often appear as unlikely estimations. For example:
     •       February 27, 2016 (Event ID # 822320) – the spill start
17   time and agency notification time are both reported as 07:53 a.m.
18   The operator arrival time and spill end time are not reported. The
     estimated volume of the spill is reported as 6,790 gallons, all of
19   which is reported as being recovered.
20   •       December 16, 2015 (Event ID # 8202260) – the spill start
     time and agency notification time are both reported as 10:30 a.m.
21   The operator arrival time and estimated spill end time are not
22   reported. The estimated total spill volume is estimated at 1,125.
     Out of the total spill volume, 1,000 gallons are reported as being
23   recovered and 1,125 gallons are reported as reaching land.
24   •       March 13, 2015 (Event ID # 813886) – the spill start time
     is reported as 4:00 p.m. and agency notification time is reported
25   as 4:10 p.m. The operator arrival time and estimated spill end
26   time are not reported. The total spill volume is reported as 300
     gallons, 200 gallons of which are reported as being recovered.
27   The remaining 100 gallons are not reported.
28   (Id. at 20.)

                               5
                                                           3:18-CV-01635-AJB-JMA
 1
           III. Failure to Mitigate Impacts
 2
           River Watch contends the City fails to adequately mitigate the
 3         impacts of SSOs. The City is a permittee under the Statewide
           General Requirements for Sanitary Sewer Systems, Water
 4
           Discharge Requirements Order No. 2006-0003-DWQ, and
 5         Waste Discharge Requirements Order No. R-9-2007-0005 ...
           governing the operation of sanitary sewer systems. The two
 6
           Waste Discharge Requirements Orders require the city to take all
 7         feasible steps, and perform necessary remedial actions following
           the occurrence of an SSO, including limiting the volume of waste
 8
           discharged, terminating the discharge, and recovering as much of
 9         the wastewater as possible.
           (Id. at 20–21.)
10
11   c. Person or Persons Responsible for the Alleged Violation
           The entity responsible for the alleged violations identified in this
12
           Notice is the City of Escondido, as owner and operator of the
13         Hale Avenue Resource Recovery Facility and its associated
           sewer collection system, as well as those of the City’s employees
14
           responsible for compliance for the CWA and with any applicable
15         state and federal regulations and permits.
           (Id. at 23–24.)
16
17   d. Location of the Alleged Violation
          The City’s sewer collection system includes the wastewater
18
          collection system and the Escondido Land Outfall pipeline
19        carrying effluent from the Hale Avenue Resource Recovery
          Facility located at 1521 South Hale Avenue to the San Elijo
20
          Ocean Outfall ... All of the water bodes affected by the City’s
21        SSOs are listed on the California Water Boards as CWA Section
          303(d) impaired bodies of water. San Elijo Lagoon and estuary
22
          is impaired for eutrophic, indicator bacteria and
23        sedimentation/siltation. Kit Carson Creek is impaired for
          pentracholorophenol (PCP) and Total Dissolved Solids. Hodges
24
          Lake and Reservoir is impaired for color, manganese, mercury,
25        nitrogen, phosphorus, turbidity and pH.
          (Id. at 24.)
26
27   e. Date or Dates of Such Violation
          The range of dates covered by this Notice is January 12, 2013
28
          through January 12, 2018. This Notice also includes all
                                      6
                                                                 3:18-CV-01635-AJB-JMA
 1                        violations of the CWA by the City which occur during and after
                          this Notice period up to and including the time of trial.
 2
                          (Id. at 25.)
 3
                  f. Full Name, Address, and Telephone Number of the Person Giving
 4
                     Notice
 5                     The entity giving notice is California River Watch ... Its
                       headquarters and main office are located in Sebastopol. Its
 6
                       mailing address is 290 South Main Street, #817, Sebastopol, CA
 7                     95472.
                       (Id.)
 8
 9   B. Sufficiency of River Watch’s Notice
10        A citizen’s suit for violations of the Clean Water Act (“CWA”) can be brought for
11   declaratory of injunctive relief. 33 U.S.C. § 1251. Pursuant to the CWA, plaintiffs must
12   provide defendants with a 60-day notice of intent to file suit. 33 U.S.C. § 1365(b)(1)(A).
13   As mentioned above, federal regulations provide that the notice must contain the following
14   details: (1) the specific standard, limitation, or order alleged to have been violated; (2) the
15   activity alleged to constitute a violation; (3) the person or persons responsible for the
16   alleged violation; (4) the location of the alleged violation; (5) the date or dates of such
17   violation; and (6) the full name, address, telephone number of the person giving notice. 40
18   C.F.R. § 135.3(a).
19        The Court will not analyze at length the issue of whether River Watch complied with
20   the 60-day notice requirement. River Watch sent Defendant the Notice on January 12, 2018
21   and did not file suit in this Court until July 24, 2018. (Doc. No. 3 at 15, 17.) Accordingly,
22   the 60-day notice requirement was met.
23        Defendant compartmentalizes its challenge to River Watch’s Notice into three parts:
24   (1) underground exfiltration; (2) failure to comply with effluent limitations; and (3)
25   unidentified sanitary sewer overflows (SSOs). (Doc. No. 7-1 at 5–7.) Within each section,
26   Defendant claims River Watch failed to provide “(1) the specific activity of the City which
27   resulted in the alleged violations, (2) the location of the alleged violations, or (3) the date
28   or dates of such alleged violations.” (Id.) The Court will first address Defendant’s

                                                    7
                                                                               3:18-CV-01635-AJB-JMA
 1   contentions regarding underground exfiltration and failure to comply with effluent
 2   limitations.
 3        1. Allegations of Sanitary Sewer Overflows
 4          Here, Defendant’s contentions hinge on the time period in which River Watch
 5   claims sanitary sewer overflows (SSOs) occurred. (Doc. No. 7 at 6.) The Ninth Circuit has
 6   held where allegations of unlawful discharge provide a range of dates, notice is still
 7   sufficient. San Francisco Baykeeper v. Tosco, 309 F.3d 1153, 1158–59 (9th Cir. 2000).
 8   Plaintiffs are not required to list every single violation with their respective dates,
 9   especially when defendants are in a better position to ascertain the dates of their own
10   misconduct. Id.; Friends of Frederick Seig Grove #94 v. Sonoma Cnty. Water Agency, 124
11   F. Supp. 2d 1161, 1169 (N.D. Cal. 2000) (Friends of Frederick Seig Grove). As a matter
12   of policy, courts have held:
13                  [R]equiring a plaintiff to specifically list all of the alleged
                    violations and the precise dates of each violation in a notice letter
14
                    is inconsistent with the balance Congress sought to strike
15                  between encouraging citizen enforcement of environmental
                    regulations and avoiding burdening the federal courts with a
16
                    flood of citizen suits. . . .[P]lacing such a burden on prospective
17                  plaintiffs would excessively undermine citizen suits and
                    discourage alleged violators from complying with the CWA or
18
                    entering into settlement discussions with plaintiffs.
19
20   Friends of Frederick Seig Grove, 124 F. Supp. 2d at 1169. As stated herein, a notice is
21   sufficient when it provides defendants enough detail to identify the violations and to
22   subsequently remedy the violations. San Francisco Baykeeper, 791 F. Supp. 2d at 753.
23          Here, River Watch’s Notice claims “[a] review of [California Integrated Water
24   Quality System] Spill Public Report – Summary Page identifies the ‘Total Number of SSO
25   locations’ as 44.” (Doc. No. 3 at 19.) Furthermore, the Court has delineated in detail above,
26   the SSO incidents dated October 15, 2017; June 20, 2015; and March 29, 2013. (Id.) The
27   Court finds it instructive that these three incidents alone occurred in a period spanning four
28   years. Moreover, River Watch’s review of the Spill Public Report demonstrated 44 SSOs,

                                                      8
                                                                                  3:18-CV-01635-AJB-JMA
 1   which presumably would have occurred within the five-year period alleged. Accordingly,
 2   the Court is reluctant to support the Defendant’s argument that the five-year period River
 3   Watch alleges is too broad. The Court finds River Watch provided Defendant with enough
 4   notice of alleged violations and with ample detail to bring itself into compliance with the
 5   CWA.
 6          Thus, the Court DENIES Defendants’ motion to dismiss the claims of violations of
 7   the CWA with respect to sanitary sewer overflows.
 8        2. Allegations of Underground Exfiltration and Failure to Comply with Effluent
 9            Limitations
10          It is well-settled in the Ninth Circuit that the CWA’s notice regulation “does not
11   require that plaintiffs ‘list every specific aspect or detail of every alleged violation.’” San
12   Francisco Baykeeper v. W. Bay Sanitary Dist., 791 F. Supp. 2d 719, 753 (N.D. Cal. 2011)
13   (citing Cmty. Ass’n for Restoration of the Env’t v. Henry Bosma Dairy, 305 F.3d 943, 951
14   (9th Cir. 2002)). Plaintiffs are not required to list every single violation with their
15   respective dates, especially when defendants are in a better position to ascertain the dates
16   of their own misconduct. San Francisco Baykeeper, 309 F.3d at 1158–59; Friends of
17   Frederick Seig Grove, 124 F. Supp. 2d at 1169. However, plaintiffs must not provide
18   defendants with a notice so deficient of detail that defendants would not be able to identify
19   alleged violations and, subsequently, remedy the violations. San Francisco Baykeeper, 791
20   F. Supp. 2d at 753.
21          Here, Defendants contend River Watch’s Notice regarding the allegations of
22   underground exfiltration and effluent limitations are deficient. (Doc. No. 7-1 at 5, 7.)
23   Taking into consideration the six notice requirements mentioned herein, the Court believes
24   River Watch has provided sufficient notice as to these two allegations. Plaintiff identifies
25   these two allegations as supporting concerns. (Doc. No. 8 at 12.) River Watch has provided
26   sufficient information for Defendants to determine the nature, location and exact dates of
27   the alleged discharges via exfiltration. In regard to the effluent limitations, River Watch
28   has alleged that Defendants provide no evidence in its electronically filed self-monitoring

                                                    9
                                                                               3:18-CV-01635-AJB-JMA
 1   reports that it complies with the receiving water limitations in its permit. (Doc. No. 8 at
 2   15.) River Watch has alleged that “[r]eceiving water limitations are based on water quality
 3   objectives contained in the RWQCB Basin Plan and the California Ocean Plan, and are
 4   incorporated by reference into NPDES Permit No. CA 0108944.” (Doc. No. 3 at 21.) This
 5   again is sufficient notice for Defendants to determine the violations.
 6          Accordingly, the Court DENIES Defendant’s motion to dismiss the claims of
 7   violations of the CWA with respect to underground exfiltration and effluent limitations.
 8   C. Whether River Watch’s FAC States a Claim upon which Relief Can Be Granted
 9         Defendant contends River Watch’s FAC merely provides conclusory allegations and
10   does not give factual support for its CWA claims. (Doc. No. 7-1 at 8.) To reiterate, a
11   complaint will survive a motion to dismiss if it contains “enough facts to state a claim to
12   relief that is plausible on its face.” Twombly, 550 U.S. at 570. Furthermore, factual
13   allegations must be enough to raise a right to relief above the speculative level.” Id. at 555.
14         Here, River Watch’s FAC provides specific details regarding the Defendant’s
15   NPDES permits, “Event IDs” of twenty-six violations between 2013 through 2018, and
16   details regarding three of those violations. (Doc. No. 3 at 5–7.) Accordingly, the Court
17   finds River Watch has met the threshold requirements in Twombly and Iqbal to provide
18   enough facts to state a claim for relief. Notwithstanding, the Court is of the opinion that
19   River Watch’s relief should be limited to the violations of sanitary sewer overflows.
20         Therefore, the Court DENIES Defendant’s motion to dismiss River Watch’s claim
21   for injunctive relief, civil penalties, and declaratory relief.
22   D. Defendant’s Request for Judicial Notice
23         Pursuant to Rule 201, a court may take judicial notice of adjudicative facts “not
24   subject to reasonable dispute.” Fed. R. Evid. 201(b). Facts are indisputable, and thus
25   subject to judicial notice, only if they are either “generally known” under Rule 201(b)(1)
26   or “capable of accurate and ready determination by resort to sources whose accuracy
27   cannot be reasonably questioned” under Rule 201(b)(2). Id. If the parties dispute the facts
28   contained in the documents, “the Court takes judicial notice only of the statements

                                                     10
                                                                               3:18-CV-01635-AJB-JMA
 1   contained,” but not for the truth of the matters asserted. Shenwick v. Twitter, Inc., 282 F.
 2   Supp. 3d 1115, 1122 (N.D. Cal. 2017) (citations omitted); see also City of Roseville
 3   Employees’ Ret. Sys. v. Sterling Fin. Corp., 963 F. Supp. 2d 1092, 1108 (E.D. Wash.
 4   2013), aff’d, 691 F. App’x 393 (9th Cir. 2017) (court found it unnecessary to consider the
 5   truthfulness of judicially noticeable documents in a defendant’s motion to dismiss).
 6   Further, evidence of “conduct or a statement made during compromise negotiations” is
 7   inadmissible. Fed. R. Evid. 408(a).
 8         Defendant’s motion requests judicial notice of three communications between the
 9   parties and, more specifically, regarding more details about River Watch’s January 12,
10   2018 Notice. (Doc. Nos. 7-3, 7-4, 7-5, 9 at 8.) River Watch contends it is unclear what
11   adjudicative facts for which Defendant is seeking judicial notice. (Doc. No. 8 at 15.) The
12   Court agrees. The three communications between the parties are in dispute. These
13   communications are not generally known, nor can the Court make an accurate and ready
14   determination as to the accuracy. Further, if these communications were in fact used as an
15   offer of compromise, these are inadmissible. As such, the Court finds the contents of the
16   letters to contain facts subject to reasonable dispute. Thus, the Court DENIES
17   Defendant’s request for judicial notice.
18                                     IV.      CONCLUSION
19         For the reasons stated above, the Court DENIES Defendant’s motion to dismiss.
20   (Doc. No. 7.)
21
22   IT IS SO ORDERED.
23   Dated: March 29, 2019
24
25
26
27
28

                                                  11
                                                                              3:18-CV-01635-AJB-JMA
